Exhibit 10.19

AMENDMENT

TO THE

EMPLOYMENT AGREEMENT BETWEEN

CBEYOND, INC. AND JOSEPH OESTERLING

This Amendment (this “Amendment”) to that certain Employment Agreement between
Cbeyond, Inc. (the “Company”) and Joseph Oesterling (the “Executive”) dated as
of February 26, 2008 (the “Employment Agreement”) is made as of this 29th day of
December, 2008 (the “Amendment Date”), by and among the Company and the
Executive. Except as set forth is this Amendment, capitalized terms used herein
but not defined herein shall have the meanings ascribed to them in the
Employment Agreement.

WITNESSETH

WHEREAS, the Company and the Executive desire to amend the terms of the
Employment Agreement as a result of Section 409A of the Internal Revenue Code of
1986, as amended;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Executive and the Company (collectively
the “Parties”) hereby agree as of the Amendment Date to the following:

1. Amendments to the Employment Agreement. Effective as of the Amendment Date,
the Employment Agreement is hereby amended as follows:

(a) Section 2(a) of the Employment Agreement is amended to read in full as
follows:

“(a) Severance. Subject to Section 2(d) below, in the event of a Specified
Termination of Executive’s employment, the Company shall in accordance with the
customary payroll practices of the Company, during the period beginning the day
after the date of Executive’s Separation from Service and ending on the first
anniversary of such date, pay Executive severance payments to be paid at a rate
equal to 100% of the annual base salary rate in effect immediately prior to
Executive’s termination of employment. If Executive’s Specified Termination
occurs at any time following the effective date of a Change in Control, Company
shall, within three business days of the date six months following the date of
Executive’s Separation from Service, in addition to other sums described in this
paragraph, pay the Executive a sum equal to the average of the bonus paid to the
Executive by the Company over the previous three years or—if Executive has not
been employed by the Company long enough to have been paid a bonus in a previous
year—by paying the Executive a sum equal to the amount that would have been paid
to him/her if the Company were to achieve all of the financial or other targets
necessary for 100% bonus pay-out for the calendar year during which the
Specified Termination occurs.”



--------------------------------------------------------------------------------

(b) Section 2(d) of the Employment Agreement is amended to read in full as
follows:

“(d) Release; First Payment Date; Separate Payments. On or after the date of
Executive’s Separation from Service and on or before the date that is 45 days
after the date of Executive’s Separation from Service, Executive shall execute a
release (the “Release”) in the form attached hereto and incorporated herein as
Exhibit A or Exhibit B, as applicable. Such Release shall specifically relate to
all of Executive’s rights and claims in existence at the time of such execution
and shall confirm Executive’s obligations under Section 3 of this Agreement. It
is understood that, if specified in the applicable Release, Executive has a
certain number of calendar days to consider whether to execute such Release, and
Executive may revoke such Release within seven (7) calendar days after
execution. In the event Executive does not execute such Release within the
period specified in the first sentence of this Section 2(d), or if Executive
revokes such Release within the subsequent seven (7) day period, no benefits
shall be payable under this Agreement. Notwithstanding anything to the contrary
in this Agreement, any severance payments or benefits that would otherwise be
payable or provided under this Agreement before the first normal payroll payment
date falling on or after the sixtieth (60th) day after the date on which the
Executive incurs a Separation from Service (the “First Payment Date”) shall be
made on the First Payment Date. Each separate severance installment payment and
each other payment that Executive may be eligible to receive under this
Agreement shall be a separate payment under this Agreement for all purposes.”

(c) The following definition is added to Section 3 (Definitions) of the
Employment Agreement:

“‘Separation from Service’ means the Executive’s “separation from service” with
the Company as such term is defined in Treasury Regulation Section 1.409A-1(h)
and any successor provision thereto.”

(d) The definition of “Good Reason” in the Employment Agreement is amended to
read in full as follows:

“Executive shall have resigned for “Good Reason” if the Company, without
Executive’s prior written consent: (i) significantly reduces the
responsibilities and/or duties of Executive, excluding for this purpose an
isolated, insubstantial and inadvertent action not taken in bad faith and which
is remedied by the Company promptly after receipt of notice thereof given by
Executive; (ii) materially reduces Executive’s base salary except that this
clause shall not apply if the salary reduction is of not more than 10% and is
applicable to all Company executives above the rank of Vice President,
(iii) materially reduces Executive’s bonus opportunity except that this clause
shall not apply if the bonus opportunity reduction is applicable to all Company
executives above the rank of Vice President, (iv) materially reduces the
aggregate benefits provided to Executive, or (v) changes the location of
Executive’s office to a location which is fifty (50) miles or more from the
office where Executive is located on the date hereof. “Good Reason” shall also
include the failure of a successor to the Company to assume this Agreement.
Notwithstanding the foregoing, there shall be no resignation for

 

2



--------------------------------------------------------------------------------

Good Reason unless (i) Executive provides the Company written notice describing
in reasonable detail the circumstances alleged to constitute Good Reason within
90 days of the first occurrence of such circumstances, (ii) the Company fails to
cure such circumstances within 30 days following receipt of such written notice,
and (iii) Executive’s resignation becomes effective and Executive incurs a
Separation from Service within a reasonable period of time after the first
occurrence of such circumstances (but in no event later than 2 years after the
first occurrence of such circumstances).”

(e) The definition of “Specified Termination” in the Employment Agreement is
amended to read in full as follows:

“‘Specified Termination’ means a termination of Executive’s employment by the
Company without Cause or the resignation of Executive for Good Reason, provided,
however, that no Specified Termination shall occur unless the Executive also
incurs a Separation from Service.”

(f) Section 4(l) of the Employment Agreement is amended to read in full as
follows:

“(l) Code Section 409A.

(i) Six Month Delay. To the extent any benefits under this Agreement are treated
as non-qualified deferred compensation subject to Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), then if Executive is deemed at
the time of his Separation from Service to be a “specified employee” for
purposes of Section 409A(a)(2)(B)(i) of the Code, then to the extent delayed
commencement of any portion of the benefits to which Employee is entitled under
this Agreement is required in order to avoid a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code, such portion of Employee’s termination
benefits shall not be provided to Employee prior to the earlier of (i) the
expiration of the six-month period measured from the date of the Executive’s
Separation from Service or (ii) the date of Executive’s death. Upon the earlier
of such dates, all payments deferred pursuant to this Section 3(f) shall be paid
in a lump sum to Executive. Thereafter, payments will resume in accordance with
this Agreement. The determination of whether the Executive is a “specified
employee” for purposes of Section 409A(a)(2)(B)(i) of the Code as of the time of
his Separation from Service shall made by the Company in accordance with the
terms of Section 409A of the Code and applicable guidance thereunder (including
without limitation Treas. Reg. Section 1.409A-1(i) and any successor provision
thereto).

(ii) In-kind Benefits and Reimbursements. Notwithstanding anything to the
contrary in this Agreement, in-kind benefits and reimbursements provided under
this Agreement during any tax year of the Executive shall not affect in-kind
benefits or reimbursements to be provided in any other tax year of the
Executive, except for the reimbursement of medical expenses referred to in
Section 105(b) of the Code, and are not subject to liquidation or exchange for
another benefit.

 

3



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in this Agreement, reimbursement
requests must be timely submitted by Executive and, if timely submitted,
reimbursement payments shall be made to the Executive as soon as
administratively practicable following such submission, but in no event later
than December 31st of the calendar year following the calendar year in which the
expense was incurred. In no event shall the Executive be entitled to any
reimbursement payments after December 31st of the calendar year following the
calendar year in which the expense was incurred. This paragraph shall only apply
to in-kind benefits and reimbursements that would result in taxable compensation
income to the Executive.

(iii) Miscellaneous. This Agreement is intended to be written, administered,
interpreted and construed in a manner such that no payment or benefits provided
under the Agreement become subject to (a) the gross income inclusion set forth
within Code Section 409A(a)(1)(A) or (b) the interest and additional tax set
forth within Code Section 409A(a)(1)(B) (together, referred to herein as the
“Section 409A Penalties”), including, where appropriate, the construction of
defined terms to have meanings that would not cause the imposition of
Section 409A Penalties. In no event shall the Company be required to provide a
tax gross-up payment to Executive or otherwise reimburse Executive with respect
to Section 409A Penalties. Additionally, in the event that following the date
hereof the Company or the Executive reasonably determines that any compensation
or benefits payable under this Agreement may be subject to Section 409A of the
Internal Revenue Code, the Company and the Executive shall work together to
adopt such amendments to this Agreement or adopt other policies or procedures
(including amendments, policies and procedures with retroactive effect), or take
any other commercially reasonable actions necessary or appropriate to (x) exempt
the compensation and benefits payable under this Agreement from Section 409A of
the Code and/or preserve the intended tax treatment of the compensation and
benefits provided with respect to this Agreement or (y) comply with the
requirements of Section 409A of the Code and related Department of Treasury
guidance.”

2. No Other Amendment. Except as expressly set forth in this Amendment, the
Employment Agreement shall remain unchanged and shall continue in full force and
effect according to its terms.

3. Acknowledgement. The Executive acknowledges and agrees that he has carefully
read this Amendment in its entirety, fully understands and agrees to its terms
and provisions and intends and agrees that it be final and legally binding on
the Executive and the Company.

4. Governing Law; Counterparts. This Amendment shall be construed in accordance
with the laws of the State of Georgia without reference to principles of
conflicts of law and may be executed in several counterparts by the Parties.

 

4



--------------------------------------------------------------------------------

[Signature Page Follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and the
Company has caused this Amendment to be executed in its name on its behalf, all
as of the day and year first above written.

 

CBEYOND, INC. By:  

/s/ J. Robert Fugate

Name:  

J. Robert Fugate

Title:  

Executive Vice President and Chief Financial Officer

 

JOSEPH OESTERLING

/s/ Joseph Oesterling

 

6